Citation Nr: 1620503	
Decision Date: 05/19/16    Archive Date: 05/27/16

DOCKET NO.  11-34 301	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), anxiety disorder not otherwise specified (NOS), depressive disorder NOS and major depressive disorder.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. L. Burroughs, Associate Counsel

INTRODUCTION

The Veteran served on active duty from September 1968 to December 1976.

This matter comes before the Board of Veteran's Appeals (Board) on appeal from a June 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In October 2013, the Veteran was afforded a personal hearing before a Decision Review Officer (DRO) at the RO.  He also testified in June 2014 at a videoconference hearing before the undersigned Veterans Law Judge (VLJ).  Transcripts of these hearings have been associated with the claims file.

This case was previously remanded by the Board in November 2014 and October 2015 for further development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A remand is necessary to secure an adequate VA examination and opinion.  When VA provides an examination, VA must ensure that the examination is adequate.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  

In November 2014 the Board remanded the Veteran's acquired psychiatric disorder claim for a VA examination.  This examination was obtained in May 2015.  The examiner opined that the Veteran did not have the symptomology necessary to warrant a DSM-V diagnosis for either PTSD, or for that matter, any mental disorder.  Thereafter, in October 2015, the Board remanded the Veteran's claim for an addendum opinion.  The Board indicated that the May 2015 examiner needed to reconcile the finding that the Veteran did not meet the DSM diagnostic criteria for PTSD or any mental disorder, against treatment medical records to the contrary.  The examiner was also directed to reconcile a finding that the Veteran did not have anxiety symptomology against his continually prescribed medication to treat the condition.

An addendum opinion was obtained in December 2015.  As discussed in the October 2015 Board Remand, the requirement that a current disability be present is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of the claim even if the disability resolves prior to the adjudication of the claim.  See McClain v. Nicholson, 21 Vet. App. 319 (2007).  In the instant case, the examiner failed to reconcile his finding that the determination that the Veteran does not suffer from an acquired psychiatric disability versus the numerous VA treatment records that document that the Veteran currently has, or has carried, diagnoses of PTSD, anxiety, depressive disorder NOS and major depressive disorder.  See December 2007 through October 2014 VAMC Houston records.  Those records show that he receives treatment and medication for these conditions.  An opinion is needed to reconcile these findings.

The Board in November 2014 remanded this claim to obtain verification of the Veteran's reported in-service stressors.  In pertinent part, the Board wanted verification of the Veteran's reports of witnessing a fellow serviceman being unintentionally decapitated by a propeller.  Review of the record reflects that the RO in May 2015 conducted a search to obtain such verification using the Defense Personnel Records Information Retrieval System (DPRIS).  This search yielded a negative response from DPRIS with regard to his reported stressor occurring in "1971."  See June 2015 DPRIS Response.  Importantly, the Veteran did not report this incident occurred in 1971, rather he reported it occurred in either August or September 1972.  See June 2014 Correspondence.  Further review of the submitted DPRIS form reflects that the dates requested by the RO were from May to June 1971 rather than from August to September 1972 as specified by the 2014 Board Remand.  These records indicate that the search was improperly conducted.  Further development is required.


Accordingly, the case is REMANDED for the following action:

1.  The AMC should contact the DPRIS and provide them with the correct dates and location wherein the Veteran asserts that his traumatic incident involving the helicopters blades occurred.  If the DPRIS is aware of another Governmental body that may have evidence that would support the Veteran's claim, they must identify that body, and the RO should undertake appropriate development.  Negative responses for these searches should be formally documented in the record.

Special attention is directed to the Veteran's reports that he witnessed a fellow solider being accidentally beheaded in "around aug or sept 1972, while refueling a c130 hot turn around." See June 2014 Correspondence.

2.  Then, schedule the Veteran for an appropriate VA examination, with a qualified examiner other than the May 2015 VA examiner, to determine the nature and etiology of any currently diagnosed psychiatric disability, to include PTSD.  The claims file, to include a copy of this REMAND, must be made available to the examiner, and review of such must be noted in the examination report.  All appropriate tests or studies should be accomplished, and all clinical findings should be reported in detail.

Upon completion of the foregoing, the examiner should provide the following:

a. Identify any psychiatric diagnoses that presently existed or that have existed during the pendency of the appeal.  The examiner must specifically address treatment medical records that note previous diagnoses of depressive disorder, major depressive disorder, anxiety, and PTSD.  The clinical significance, if any, of the Veteran receiving medication to treat depression and anxiety should be addressed as well.  

If the Veteran no longer carries a diagnosis for a psychiatric disability for which he was previously diagnosed, the examiner must explain why the prior diagnosis is no longer applicable or was made in error. 

b.  If a diagnosis of PTSD is established, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's PTSD was incurred in, or is otherwise related to the Veteran's period of active service.  The pertinent stressor(s) should be identified.

c.  For each currently present diagnosed psychiatric disability other than PTSD, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that each identified psychiatric disability was incurred in, or is otherwise related to the Veteran's period of active service.

In so doing, the examiner should address service personnel records that reflect in 1976, while in-service, the Veteran reported feeling depressed to the point of alcoholism as a result of his service.  See Congressional Request letter.  The Veteran's report in October 2003 that he suffered from "off & on depression."  See Houston VAMC treatment records.  The examiner must also address his lay statements including that he has suffered from lifelong depression.  See June 2004 Houston VAMC treatment records.  

Rationales for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).
 
3. Afterwards, the AOJ should readjudicate the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), anxiety disorder not otherwise specified (NOS), depressive disorder NOS and major depressive disorder.  If the full benefit sought on appeal remains denied with respect to the claim on appeal, the Veteran and his representative should be furnished a supplemental statement of the case and afforded a reasonable opportunity to respond before the record is returned to the Board for further appellate review, if appropriate. 


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




